DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Jul. 28, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, a new rejection is found in view of Liu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., (U.S. Patent Application Publication No. 2017/0188031 A1), [hereinafter Lee], and further in view of Liu, et al.,  (U.S. Patent Application Publication No. 2016/0330479 A1), [hereinafter Liu].
Regarding claim 1, Lee discloses an image decoding method performed by a decoding apparatus (video encoding and decoding methods and apparatuses; Abstract and Fig. 2), the method comprising:
receiving a bitstream including residual information; deriving a quantized transform coefficient for a current block based on the residual information included in the bitstream (residual data of the blocks are obtained via inter prediction or intra prediction. The residual data is compressed via transformation, quantization, scanning, run length coding, and entropy encoding. During the entropy encoding, a bitstream is output; 0003, 100-104 and Figs. 4 and 5); 
deriving a residual sample for the current block based on the quantized transform coefficient; and generating a reconstructed picture based on the residual sample for the current block, wherein the residual information includes a context-based coded context (In terms of a decoder, syntax elements are extracted from a bitstream, and decoding is performed based on the extracted syntax elements; 0003 and the entropy decoder 520 selects a context model used to entropy decode encoded image data to be decoded and syntax elements indicating encoding information required for decoding, and performs entropy decoding, based on various types of information, such as information about a hierarchical structure of data units and about color components, according to types of the syntax elements; 100-104 and Figs. 4 and 5), 
wherein the context syntax element is decoded based on a maximum value of context-coded bins for the current block (the context modeler 1420 does not use information about a neighboring coding unit but selects a context model for entropy encoding a first syntax element by using a second syntax element usable in a current coding unit; 0183), and 
wherein the maximum value is determined by a unit of a transform block (a context model for entropy encoding a CBF flag of a current transformation unit may be determined based on color component information of a picture to which the current transformation unit belongs, and size information of the current transformation unit; 0193).
However, Lee does not explicitly disclose wherein the context syntax element is decoded based on a maximum value of context-coded bins for the current block.
Liu suggests wherein the context syntax element is decoded based on a maximum value of context-coded bins for the current block (perform entropy encoding of syntax elements representing delta DC residual values with a reduced number of bins that are coded using context models. Reducing the number of bins that are coded using context models may promote increased throughput in an entropy coder of video encoder 20; 0148 and  entropy coding unit 118 may be configured to encode no more than N leading bins for a syntax element representing a delta DC residual value using one or more context models, wherein N is less than a maximum possible number of the bins for the binarized syntax element, and bypass encode any remaining bins for the syntax element that were not decoded using one or more context models; 0175).
Therefore, it would have been obvious at the time the invention was filed to incorporate the decoding method of Lee with the reduction in bins suggested by Liu. The motivation would be to promote increased throughput in an entropy coder of video encoder. Liu at ¶0148.
Regarding claim 6, Lee, further in view of Liu, [hereinafter Lee-Liu], suggest all of the elements and motivations of claim 1, as discussed above. Lee also discloses wherein the current block is a sub- block within the transform block (data of the coding unit 710 having the size of 64×64 may be encoded by performing the transformation on each of the transformation units having the size of 32×32, 16×16, 8×8, and 4×4, which are smaller than 64×64, and then a transformation unit having the least coding error may be selected; 0120 and Fig. 7).
Regarding claim 8, Lee-Liu suggest all of the elements and motivations of claim 1 in decoding method form rather than encoding method form. Lee also discloses an encoding method (video encoding and decoding methods and apparatuses; Abstract and Fig. 2). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.  
Regarding claim 16, Lee-Liu suggest all of the elements and motivations of claim 1 in method form rather than computer readable medium form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 16.  

Allowable Subject Matter
Claims 2-5, 7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not disclose or suggest, alone or in combination, a second transform coefficient level flag related to whether or not the transform coefficient level for the quantized transform coefficient is greater than a second threshold value, and wherein the maximum value is a maximum value of a sum of a number of the significant coefficient flags, a number of the parity level flags, a number of the first transform coefficient level flags, and a number of the second transform coefficient level flags. While significant coefficient and parity flags were known in the art, applicant’s maximum value of the sum as claimed is considered novel and patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487